35 F.3d 556
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward Lee JACOBS, Plaintiff Appellant,v.William K. JONES;  Dennis M. ROWLAND;  Jerry W. LINDER;Boyd W. HOLDER;  James G. MARTIN;  Thomas J.HARRELSON;  Aaron JOHNSON;  T.C. SMILEY,Defendants Appellees.
No. 93-7353.
United States Court of Appeals, Fourth Circuit.
Submitted June 14, 1994.Decided Sept. 9, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-92-513-BO)
Edwardn Lee Jacobs, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing three of his four 42 U.S.C. Sec. 1983 (1988) claims.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED